UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Metropolitan Health Networks, Inc. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State of incorporation or organization) (I.R.S. Employer Identification No.) 777 Yamato Road, Suite 510 Boca Raton, Florida (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Act: Title of each class to be so registered Nameofeachexchangeonwhich eachclassistobe registered Common Stock, par value $0.001 per share New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General InstructionA.(c), check the following box.x If this form relates to the registration of a class of securities pursuant Section12(g)of the Exchange Act and is effective pursuant to General InstructionA.(d), please check the following box.o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section12(g)of the Act: None Explanatory Note This Registration Statement on Form8-A is being filed by Metropolitan Health Networks, Inc., a Florida corporation (the“Registrant”), in connection with the registration of its Common Stock, par value $0.001 per share, under Section12(b)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the transfer of the listing of its Common Stock to the New York Stock Exchange.The Common Stock had previously been registered and listed on the NYSE Amex under Section12(b)of the Exchange Act. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1.Description of Registrant’s Securities to be Registered. For a description of the Common Stock to be registered see Amendment No. 1 to Form 8-A filed with the Securities and Exchange Commission on March 4, 2005 and incorporated herein by reference. Item2.Exhibits. Not applicable. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Metropolitan Health Networks, Inc. Date: November 14,2011 By: /s/ Roberto L. Palenzuela Name: Roberto L. Palenzuela Title: General Counsel and Secretary
